                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MOHAMMAD SALAUDDIN SARKER                    §
(TDCJ No. 2155705; A No. 205459295)          §
                                             §
              Petitioner,                    §
                                             §
V.                                           §          No. 3:19-cv-1353-N-BN
                                             §
BRYAN COLLIER, ET AL.,                       §
                                             §
              Respondents.                   §

                            ORDER TRANSFERRING CASE

       Petitioner Mohammad Salauddin Sarker, in custody at the Montgomery

Processing Center, an ICE facility, filed a pro se petition under 28 U.S.C. § 2254 for

a writ of habeas corpus, challenging a 2017 conviction in Erath County, Texas for

evading arrest or detention with a motor vehicle. See Dkt. Nos. 3 & 4. After reviewing

the petition, United States Magistrate Judge David L. Horan entered findings of fact

and conclusions of law recommending that this case be transferred to the Fort Worth

Division of the district, in which Erath County is located [Dkt. No. 5] (the “FCR”).

The same day, Sarker filed an emergency motion to expedite the Court’s

consideration of his habeas application, citing his probably imminent deportation.

See Dkt. No. 6.

       After an independent review of the FCR, the Court finds Judge Horan’s

conclusion that venue is more proper in the Fort Worth Division to be correct. And,

in light of Sarker’s motion to expedite, the Court further finds that an immediate

transfer to that division to be in the interest of justice.
      The Court therefore ACCEPTS the FCR and TRANSFERS this action to the

Fort Worth Division of the Northern District of Texas.

      SO ORDERED this 12th day of June, 2019.




                                      ____________________________________
                                      DAVID C. GODBEY
                                      UNITED STATES DISTRICT JUDGE




                                         2
